United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3085
                                     ___________

Eric Khounlo,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Southern
                                       * District of Iowa.
John Deere Credit; R. Steven Brubaker, *
                                       * [UNPUBLISHED]
            Appellees.                 *
                                 ___________

                               Submitted: June 4, 2010
                                  Filed: June 9, 2010
                                   ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Eric Khounlo appeals the district court’s1 order dismissing his pro se
employment-discrimination action for failure to prosecute. Khounlo’s appeal must
be dismissed: his brief does not identify any alleged error by the district court or
provide a relevant statement of issues or facts, and therefore it presents nothing for our
review. See Carter v. Lutheran Med. Ctr., 87 F.3d 1025, 1026 (8th Cir. 1996) (per
curiam) (dismissing pro se appeal where brief did not present statement of issues or



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
identify any basis for alleged error). Accordingly, we dismiss this appeal, and we also
deny the pending motion to strike as moot.
                         ______________________________




                                         -2-